       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 1 of 20




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA STATE CONFERENCE OF :
THE NAACP, as an organization; et al. :
                                      :
       Plaintiffs,                    :              CIVIL ACTION FILE NO.
vs.                                   :
                                      :              1:21-cv-01259-JPB
BRAD RAFFENSPERGER,                   :
in his official capacity as the       :
Georgia Secretary of State; et al.    :                                         :
                                      :
       Defendants.                    :
                                      :

     BRIEF IN SUPPORT OF COUNTY DEFENDANTS’ MOTION TO
        DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

      I.     INTRODUCTION

      Plaintiffs in this action, upset with the Georgia Legislature for enacting

changes to Georgia election law in Senate Bill 202 (“SB 202”) and with Governor

Brian Kemp for signing those changes into law, have arbitrarily selected and named

as defendants the election and registration boards for 3 of the 159 counties in Georgia

(“County Defendants”). However, the county election boards have no authority

regarding the enactment of voting legislation in the State of Georgia, nor do they

have any discretion over whether to follow the laws passed by the Legislature.
          Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 2 of 20




      In Plaintiffs’ original Complaint they properly limited their lawsuit to the

Secretary of State and the State Election Board, (“State Defendants”), proper State

parties responsible for the enforcement of the provisions of SB 202. [Doc. 1].

However, in their First Amended Complaint Plaintiffs have named a seemingly

random set of county defendants, likely as a result of a misguided application of the

recent ruling in Jacobson v. Fla. Sec'y of State, 974 F.3d 1236, 1245-46 (11th Cir.

2020).

      Jacobson, dealing with the standing of voters to challenge Florida’s ballot

order provision, reiterated the test from Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

61, 112 S. Ct. 2130 (1992), that “[t]he litigant must prove (1) an injury in fact that

(2) is fairly traceable to the challenged action of the defendant and (3) is likely to be

redressed by a favorable decision” and held that the plaintiff in that case could not

show standing because the sole defendant, the Florida Secretary of State, had no

authority to implement the relief that the plaintiffs requested (changing the ballot

order).

      Given the complete dearth of factual allegations involving the County

Defendants in the Amended Complaint, Plaintiffs appear to have included them

solely for purposes of redressability, asking the Court to enjoin the three counties

from enforcing the provisions of SB 202.         However, nowhere in the Amended

                                           2
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 3 of 20




Complaint have Plaintiffs demonstrated an injury-in-fact, much less one that is fairly

traceable to the actions of the County Defendants. They simply do not have standing

to assert their claims against the counties and cannot achieve it by skipping straight

to the third prong of the Lujan test.

      Further, even if the Court were inclined to give the Plaintiffs latitude regarding

the injury-in-fact and traceability factors, Plaintiffs cannot rationally explain how

seeking relief against less than two percent of the total counties in the State of

Georgia would redress their purported injuries.

      Even construing the lengthy recitation of facts in the light most favorable to

Plaintiffs, no amount of leeway can overcome the jurisdictional obstacle of lack of

prudential standing. Accordingly, this Court does not have jurisdiction over the

claims asserted against the County Defendants, and the County Defendants therefore

request that the Court dismiss all claims against them pursuant to Fed. R. Civ. P.

12(b)(1) and (6).

II.   ARGUMENT AND CITATION TO AUTHORITY

      A. Standards for Motion to Dismiss

      "[A] motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to the

complaint." McElmurray v. Consol. Gov't of Augusta-Richmond Cty., 501 F.3d

                                          3
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 4 of 20




1244, 1251 (11th Cir. 2007). "A facial attack on the complaint requires the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of

the motion." Id. "Factual attacks, on the other hand, challenge the existence of

subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside

the pleadings, such as testimony and affidavits are considered." Id.

      When evaluating a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the

court must take the facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321—

22 (11th Cir. 2012). To survive Rule 12(b)(6) scrutiny, "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)).

      B.     Plaintiffs lack standing to bring claims against the County
             Defendants

      "Article III of the Constitution limits federal courts to adjudicating actual

'cases' and 'controversies.'" A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co.,

925 F.3d 1205, 1210 (11th Cir. 2019); U.S. Const. art. III, § 2. "To have a case or

controversy, a litigant must establish that he has standing," which requires proof of
                                           4
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 5 of 20




three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019). "[T]o

satisfy Article III's standing requirements, a plaintiff must show (1) it has suffered

an injury in fact that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged

action of the defendant; and (3) it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision." Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, (2000).

"The plaintiff bears the burden of establishing each element." Cordoba v. DIRECTV,

LLC, 942 F.3d 1259, 1268 (11th Cir. 2019).

      “It is not enough that [plaintiff] sets forth facts from which [the court] could

imagine an injury sufficient to satisfy Article III's standing requirements." Bochese

v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th Cir. 2005). Instead, "plaintiff has

the burden to clearly and specifically set forth facts sufficient to satisfy Art. III

standing requirements." Id. "If the plaintiff fails to meet its burden, this court lacks

the power to create jurisdiction by embellishing a deficient allegation of injury." Id.

      Further, “when plaintiffs seek prospective relief to prevent future injuries,

they must prove that their threatened injuries are "certainly impending." Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 401 (2013).



                                           5
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 6 of 20




      i.     Plaintiffs have not demonstrated an injury-in-fact

      Injury-in-fact is "the first and foremost of standing's three elements." Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548, (2016). To prove an injury-in-fact the Plaintiffs

must show “a concrete and particularized injury.” Sierra v. City of Hallandale

Beach, 996 F.3d 1110 (11th Cir. 2021), citing to Lujan, 504 US at 560 n.1. “An

injury is particularized when it affect[s] the plaintiff in a personal and individual

way. To be concrete, the injury must be real, and not abstract.” Id., (citing to Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotes omitted)).

      In the Amended Complaint, Plaintiffs’ claims of injury are based upon a long,

winding, highly speculative narrative concerning actions they might have to take or

resources they might have to expend at some point in the future due to the actions of

the State in passing SB 202. And in a case such as this one, "[w]hen a plaintiff seeks

prospective relief to prevent a future injury, it must establish that the threatened

injury is certainly impending." Indep. Party of Fla. v. Sec'y, State of Fla., 967 F.3d

1277, 1280 (11th Cir. 2020). "[A]llegations of possible future injury are not

sufficient." Clapper, 568 U.S. at 409. Nor is a "realistic threat," Summers v. Earth

Island Inst., 555 U.S. 488, 499-500 (2009), an "objectively reasonable likelihood"

of harm, Clapper, 568 U.S. at 410.

                                           6
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 7 of 20




      Despite this requirement of a concrete and particularized injury, Plaintiffs

raise only general expectations about how their members might be impacted by the

provisions of SB 202 or how they might have to respond as an organization. For

instance, Plaintiff Georgia Conference of the NAACP (“Georgia NAACP”) claims

that it will have to do things like “change its messaging,” [Doc. 35, ¶ 24] use its

resources to “educate voters.” [Doc. 35, ¶ 25]. Likewise, League of Women Voters

of Georgia, Inc. (“League”) projects that certain SB 202 provisions create a “risk of

disenfranchisement,” which it supposes will cause it to reallocate its resources to

educate voters about new requirements or update its training materials. [Doc. 35, ¶

45]. To make out a claim for future harm, Plaintiff Georgia Coalition for the

People’s Agenda, Inc. (“GCPA”) constructs a string of contingent conditions

regarding the subjective opinions of minority voters and the possibility that those

subjective attitudes might have a negative impact on voter turnout which, in turn,

they argue would make it more difficult for the GCPA to accomplish its mission of

encouraging minority voter turnout. [Doc. 35, ¶ 38].

      Ignoring, for the moment, that Plaintiffs haven’t demonstrated how these

hypothetical injuries would be attributable to County Defendants, the recitation of

facts in the Amended Complaint doesn’t rise to the level of an “objectively

reasonable likelihood of harm.” Clapper, 568 U.S. at 410. Although Plaintiffs are

                                         7
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 8 of 20




careful to use affirmative language in their Amended Complaint, asserting that

hypothetical future events “will” happen, or that the law will “inevitably” impact its

members, the reality is that Plaintiffs have not demonstrated any concrete past injury

nor have they made a case for the imminent threat of a particularized injury.

      Because Plaintiffs cannot show any actual injury, they each make broad,

generalized claims that they will have to divert resources to address the provisions

of SB 202. However, when a Plaintiff claims diversion of resources as an injury, it

must demonstrate that “a defendant’s illegal acts impair the organization’s ability to

engage in its own projects by forcing the organization to divert resources in

response.” Arcia v. Sec’y of Fla., 772 F.3d 1335, 1341 (11th Cir. 2014). Plaintiffs

are responsible for proving they “would in fact be diverting . . . resources away from

their core activities.” Ga. Ass’n of Latino Elected Officials, Inc. v. Gwinnett Cty. Bd.

of Reg. & Elections, Case No. 1:20-CV-01587, 2020 U.S. Dist. LEXIS 211736, at

*4 (N.D. Ga. Oct. 5, 2020) (“GALEO”). Organizations cannot support a claim of

standing “based solely on the baseline work they are already doing.” Common Cause

Ind. v. Lawson, 937 F.3d 944, 955 (7th Cir. 2019). Plaintiff organizations “cannot

convert ordinary program costs into an injury-in-fact. The question is what

additional or new burdens are created by the law the organization is challenging. It

must show that the disruption is real and its response is warranted.” Id.

                                           8
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 9 of 20




      Plaintiffs make various claims that they will have to divert unspecified

resources or undetermined amounts of money on efforts to address problems that

may be caused by SB 202 at some point in the future. But invariably those efforts

already fall within the core mission of the organization. For instance, the League

claims that its mission includes “…educating the public about the election process”

and “assisting voters who have questions or need help navigating the voting

process.” [Doc. 35, ¶ 43]. And yet they then claim SB 202 will cause them to “divert”

resources to use towards those already existing missions of “educating voters” and

“answering questions from members of the public” [Doc. 35, ¶ 45]. Similarly,

Plaintiff GALEO Latino Community Development Fund, Inc. (“GALEO”) indicates

that its work “includes organizing voter education, civic engagement, voter

empowerment…events, and conducting voter registration drives.” [Doc. 35, ¶ 48],

but then claims it will be harmed by having to devote resources to “assist voters…in

being able to navigate the changes” caused by SB 202. [Doc. 35, ¶ 52]. Presumably

its efforts to assist voters will entail the same type of educational and voter

engagement activities it already claims as part of its core mission. Such claims that

organizations may have to use their resources to participate in their already existing

missions cannot be the basis for a showing of injury-in-fact.



                                          9
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 10 of 20




      ii.    Plaintiffs have not shown an injury fairly traceable to the County
             Defendants

       To establish standing, in addition to demonstrating an injury-in-fact,

Plaintiffs must also show a "causal connection between [their] injury and the

challenged action of the defendant—i.e., the injury must be fairly…trace[able] to the

defendant's conduct...” Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir.

2019) (internal quotes removed). The primary assertion of Plaintiffs’ lawsuit is that

“SB 202 is the culmination of a concerted effort to suppress the participation of

Black, Latinx, Asian American, members of indigenous populations, and other

voters of color by the Republican State Senate, State House, and Governor.” [Doc.

35, ¶ 2]. After pinpointing the State Legislature and Governor as the source of the

injurious voting law changes, nowhere in the Amended Complaint do Plaintiffs

bother to explain how any alleged injuries are traceable to the County Defendants.

      Indeed, Plaintiffs devote 5 pages of the Amended Complaint detailing alleged

deficiencies with the process of passing SB 202 [Doc. 35, pp. 48-52] and 15 pages

describing why the legislation crafted by the General Assembly is deficient and

burdensome [Doc. 35, pp. 52-67]. Nowhere do the Plaintiffs allege or demonstrate

a causal connection between the harms created by legislation they seek to overturn

and the conduct of the County Defendants. Not until the Prayer for Relief at the

very end of the Amended Complaint do the Plaintiffs even indirectly address the role
                                      10
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 11 of 20




of the County Defendants, when they ask the Court to enjoin the Defendants

generally from enforcing the provisions of SB 202 or conducting elections using

those provisions.

      There is little doubt that Plaintiffs felt compelled to include the County

Defendants due to the opinion of the 11th Circuit in Jacobson v. Fla. Sec'y of State,

974 F.3d 1236, 1245-46 (11th Cir. 2020). In that case, the Court ruled that the

District Court should have dismissed an action brought by several Democratic voters

and organizations challenging to the Florida statute setting the order of candidates’

names on the ballot. Among the reasons for its ruling, the Court said that the

plaintiffs failed to demonstrate organizational standing to seek relief against the

Florida Secretary of State because her office does not enforce the ballot order

provision, noting that only the 67 county Election Supervisors are responsible for

preparing the ballots. Id at 1253.

      The result of that ruling has been that some subset of county election officials

has been named in most election suits filed in the 11th Circuit since then, including

at least three other suits currently pending before this Court: The New Georgia

Project et al. v. Kemp, et al., Case No. 1:21-cv-01229-JPB; Sixth District of the

African Methodist Episcopal Church, et al. v. Raffensperger et al., Case No. 1:21-



                                         11
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 12 of 20




cv-01284-JPB; Asian Americans Advancing Justice-Atlanta, et al. v. Raffensperger

et al., Case No. 1:21-cv-01333-JPB.

      However, simply naming an arbitrary set of county election officials as

defendants does not meet the Plaintiff’s burden to demonstrate traceability and

redressability.   "It is the plaintiff's burden to plead and prove…causation…"

Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1266 (11th

Cir. 2011). See also, Bischoff v. Osceola Cnty., Fla., 222 F.3d 874, 878 (11th Cir.

2000) ("The party invoking federal jurisdiction bears the burden of proving

standing"). “Article III standing requires that the plaintiff's injury be ‘fairly

traceable’ to the defendant's actions and redressable by relief against that defendant.”

Jacobson, 974 F.3d 1236, at 1256, citing to Lewis, 944 F.3d at 1298, 1301.

      The Amended Complaint is bereft of any factual allegations tying Plaintiffs’

alleged future injuries to the County Defendants. They do not even attempt to

explain why the particular counties named were chosen, much less how those

counties are responsible for the passage or enforcement of the provisions of SB 202.

Accordingly, because Plaintiffs have failed to clearly articulate in their Amended

Complaint how their claimed injuries are traceable to and redressable by the County

Defendants, they have not carried their burden of demonstrating standing to sue the

counties.

                                          12
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 13 of 20




      iii.   Plaintiffs have not demonstrated how relief could be afforded by
             enjoining the three County Defendants

      Plaintiffs have failed to show how an order enjoining three sets of County

Defendants from enforcing the provisions of SB 202 will redress their alleged

injuries when, applying Plaintiffs’ apparent interpretation of Jacobson v. Fla. Sec'y

of State, 974 F.3d 1236, 1245-46 (11th Cir. 2020), 156 other Georgia counties would

not be subject to the Court’s order.

      While Plaintiffs named three county boards of registrations as defendants in

the Amended Complaint challenging multiple sections of SB 202, none of the

Plaintiffs described themselves as being restricted to working with, or advocating

for, their members or voters in only the counties served by the 3 County Boards

named as Defendants. To the contrary, the Plaintiff Georgia NAACP asserts that it

has branches in counties across the state of Georgia that are engaged in voter

registration and education efforts [Doc. 35 ¶ 15]. Plaintiff GCPA states that it has

field offices in Athens, Albany, Augusta, Macon, Savannah, and LaGrange, and

asserts that its voter outreach efforts extend “throughout other areas of Georgia”

covering approximately 88 counties. [Doc. 35 ¶¶ 29, 30]. Plaintiff GALEO

describes itself has having “165 members across Georgia” and having sent mailers

“to all Latinx Georgia voters” in past elections [Doc. 35 ¶¶ 47, 51], while Plaintiff

Common Cause claims to monitor polling places in 22 counties. [Doc. 35, ¶55].
                                   13
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 14 of 20




Presumably, the Plaintiffs would be concerned with the alleged impact of SB 202 on

the voters they serve outside of Fulton, Gwinnett, and Cobb Counties and would

seek to prevent its enforcement beyond the jurisdiction of the three county boards

named herein.1

      Yet Plaintiffs have chosen not to seek statewide relief against all county

election officials, apparently hoping that an order against a tiny subset of counties

will somehow bind county election officials throughout the state. In Jacobson the

Court noted that a declaratory judgment or injunction against the Secretary of State

would not have bound the County Supervisors, who were not parties to the action.

Jacobson, 974 F.3d 1236, at 1256. at 1302. Similarly, the election officials in 156

other Georgia counties are not parties to this action and, therefore, would not be

"obliged…in any binding sense…to honor an incidental legal determination [this]

suit produce[s]." Id.   “[I]t must be the effect of the court's judgment on the

defendant—not an absent third party—that redresses the plaintiff's injury. Any

persuasive effect a judicial order might have upon the [other county election


1
 Notably, Plaintiff Lower Muscogee Creek Tribe avers that it is “located in Grady
County on the southwest border of Georgia” [Doc. 35, ¶ 59], and yet it has not even
bothered to name Grady County as a defendant. Under Plaintiffs’ theory that
counties must be named for redressability purposes, Grady County would be
considered a necessary party. The failure to join the Grady County elections board
as a party underscores the arbitrary nature of the Plaintiffs’ selective choosing of
county defendants.
                                        14
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 15 of 20




officials], as absent nonparties…cannot suffice to establish redressability.” Id. at

1254. And see, Franklin v. Massachusetts, 505 U.S. 788, 825 (1992) ("If courts may

simply assume that everyone (including those who are not proper parties to an

action) will honor the legal rationales that underlie their decrees, then redressability

will always exist."

      Plaintiffs’ failure to sue the parties that can redress the alleged harm could

also lead to “arbitrary and disparate treatment to voters in its different counties,”

Bush v. Gore, 531 U.S. 98, 107, 121 S. Ct. 525, 531 (2000), with three counties

bound by an order from this Court and the remaining 156 counties following existing

law. See also Friedman v. Snipes, 345 F. Supp. 2d 1356, 1381 (S.D. Fla. 2004) (error

not to join other county election officials). In other words, granting Plaintiffs the

relief they seek would lead to different rules for elections in different parts of the

state, based solely on Plaintiffs’ arbitrary choice over which counties to sue in this

particular case. This inconsistent action undermines Plaintiffs’ own claims of

imminent “injury,” “redress,” or “equal protection” by leaving out the other counties

which would prolong any uniform implementation or enforcement of any order

issued by this Court.




                                          15
       Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 16 of 20




III.   CONCLUSION

       Plaintiffs have the burden to clearly plead and prove the basic elements of

standing in order to bring claims against the County Defendants in this matter.

Bochese, supra 405 F.3d at 976. Plaintiffs have not met that burden in their

Amended Complaint, even construing the facts alleged by them in their favor.

       Plaintiffs have not alleged that actions traceable to the County Defendants

have or will imminently cause a concrete injury. Further, even though Plaintiffs

appear to have named County Defendants for purposes of redressability under an

improper interpretation of the 11th Circuit Court of Appeals ruling in Jacobson v.

Fla. Secy. of State, they have failed to demonstrate how their claimed injuries would

be redressed by an order enjoining only three arbitrarily selected counties out of 159

total counties in the state. Such an order would produce two separate sets of rules

for elections in Georgia, resulting in non-uniform application of the elections laws

within the State, creating an even larger problem than those Plaintiffs seek to address

in their Amended Complaint.

       Accordingly, and for all the reasons set forth above, County Defendants

request that the Court enter an order dismissing all claims against them in Plaintiffs’

First Amended Complaint.



                                          16
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 17 of 20




      Respectfully submitted this 12th day of July, 2021.

PHIL DANIELL, in his official capacity as Chairman of the Cobb County Board of
Elections and Registration, FRED AIKEN, PAT GARTLAND, JESSICA M.
BROOKS, and DARYL O. WILSON, JR., in their official capacities as Members of
the Cobb County Board of Elections and Registration, (collectively the “Cobb
County Defendants”);


BY:                             HAYNIE, LITCHFIELD & WHITE, PC

                                /s/ Daniel W. White
                                DANIEL W. WHITE
                                Georgia Bar No. 153033
                                Haynie, Litchfield & White, PC
                                222 Washington Avenue
                                Marietta, GA 30060
                                (770) 422-8900
                                dwhite@hlw-law.com
                                Attorneys for Cobb County Defendants

ALEX WAN, in his official capacity as Chairman of the Fulton County Registration
and Elections Board, MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K.
NURIDDIN, and AARON V. JOHNSON, in their official capacities as Members of
the Fulton County Registration and Elections Board;

By:                      OFFICE OF THE FULTON COUNTY ATTORNEY

                                /s/ Kaye Woodard Burwell
                                Georgia Bar Number: 775060
                                kaye.burwell@fultoncountyga.gov
                                Cheryl Ringer
                                Georgia Bar Number: 557420
                                cheryl.ringer@fultoncountyga.gov
                                David R. Lowman
                                Georgia Bar Number: 460298
                                david.lowman@fultoncountyga.gov
                                Attorneys for Fulton County Defendants
                                         17
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 18 of 20




ALICE O’LENICK, in her official capacity as Chairman of the Gwinnett County
Board of Registration and Elections, WANDY TAYLOR, STEPHEN W. DAY,
GEORGE AWUKU, and SANTIAGO MARQUEZ, in their official capacities as
Members of the Gwinnett County Board of Registrations and Elections;

By:                    GWINNETT COUNTY LAW DEPARTMENT


                             /s/ Tuwanda Rush Williams
                             Tuwanda Rush Williams
                             Deputy County Attorney
                             Georgia Bar No: 619545
                             tuwanda.williams@gwinnettcounty.com
                             /s/ Melanie F. Wilson
                             Melanie F. Wilson
                             Senior Assistant County Attorney
                             Georgia Bar No. 768870
                             Melanie.wilson@gwinnettcounty.com
                             Attorneys for Gwinnett County Defendants




                                     18
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 19 of 20




           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants


HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
      Case 1:21-cv-01259-JPB Document 52-1 Filed 07/12/21 Page 20 of 20




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2021 I electronically filed the foregoing

BRIEF IN SUPPORT OF COUNTY DEFENDANTS’ MOTION TO DISMISS

PLAINTIFFS’ FIRST AMENDED COMPLAINT with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to

all attorneys of record in this matter.


                                          /s/ Daniel W. White
                                          DANIEL W. WHITE
                                          Georgia Bar No. 153033
                                          Attorney for Cobb County Defendants


HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
